             Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                      )
                                               )
                                               )
                        Plaintiff,             )
                v.                             )       Civil Action No. 20-cv-408
                                               )
 $56,471,329.88 IN PROCEEDS FROM               )
 THE SALE OF A BOND                            )
 BELONGING TO AIRBUS SE                        )
                                               )
                        Defendant.             )

                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, plaintiff the United States of America (the “Government”), by and through

the United States Attorney for the District of Columbia, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) to bring this verified complaint for forfeiture in a civil action in rem against

$56,471,329.88, which represents the proceeds from the sale of one bond belonging to Airbus SE

(“Defendant Property”).

                  NATURE OF ACTION AND THE DEFENDANT IN REM

       1.       This civil action in rem is brought against the Defendant Property to forfeit it to the

United States as authorized by 18 U.S.C. § 981(a)(1)(C). Airbus SE transferred its property interest

in the Defendant Property to the United States in conjunction with a Deferred Prosecution

Agreement (DPA) entered into by the United States and Airbus SE.

       2.       By this complaint, the United States seeks forfeiture of all right, title, and interest

in the Defendant Property, which Airbus SE has agreed is forfeitable to the United States as a result

of its violations of the Arms Export Control Act (“AECA”), 22 U.S.C. § 2778 et seq., and its

implementing regulations, the International Traffic in Arms Regulations (“ITAR”), 22 C.F.R.
                                                   1
              Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 2 of 10



§ 130.9.

        3.       Airbus SE has agreed that the facts contained in the related Information and

Statement of Facts filed with the DPA are sufficient to establish that this Defendant Property is

subject to civil forfeiture to the United States.

                                   JURISDICTION AND VENUE

       4.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345, 1355.

        5.       Venue is proper within this judicial district pursuant to 28 U.S.C. §§ 1355(b),

1395(b) because acts or omissions which gave rise to the forfeiture occurred in this district.

                            FACTS GIVING RISE TO FORFEITURE

                                               Background

        6.       Airbus SE was a publicly traded company on the Euro Stoxx 50 market with

headquarters in Leiden, Netherlands. Airbus SE’s main office was in Toulouse, France. Airbus SE

was a holding company that operated worldwide through its subsidiaries and affiliated entities,

including subsidiaries and affiliated entities that were located in the United States (collectively

“Airbus” or the “Company”). Airbus had approximately 136,000 employees.

        7.       Airbus was founded in 2000 as the European Aeronautic Defence & Space

Company NV (“EADS NV”). In or about January 2014, EADS NV changed its name to Airbus

Group NV, and Airbus Group NV became the parent company. In or about May 2015, Airbus

Group NV changed its name to Airbus Group SE, and Airbus Group SE became the parent

company. In or about April 2017, Airbus Group SE changed its name to Airbus SE, and the

defendant Airbus SE became the parent company. Airbus SE is the lawful successor-in-interest to

EADS NV, Airbus Group NV, and Airbus Group SE.


                                                    2
              Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 3 of 10



       8.       During the relevant period, Airbus’s business was organized into divisions. The

structure changed and was progressively simplified over the period, but there were broadly three

divisions: (i) the Commercial Division, which handled, among other things, the manufacture and

sale of civilian aircraft to airlines; (ii) the Defence & Space Division, which handled, among other

things, the manufacture and sale of military aircraft, satellites, unmanned aerial systems, and other

products and services used by governmental agencies; and (iii) the Helicopters Division, which

handled the manufacture and sale of helicopters and related equipment and services.

       9.       As set out in more detail in the Statement of Facts, attached as exhibit A and

incorporated herein by reference, the AECA authorized the President to control, among other things,

the export of defense articles deemed critical to the national security and foreign policy interests of

the United States. By Executive Order 13637, the President delegated this authority to the United

States Department of State, Directorate of Defense Trade Controls (“DDTC”), empowering DDTC

to review and grant export licenses for the transfer or retransfer of defense articles and services

identified on the United States Munitions List (“USML”). DDTC is located in the District of

Columbia. Pursuant to its authority under AECA, DDTC promulgated the International Traffic in

Arms Regulations (“ITAR”), 22 C.F.R. §§ 120-130, which contained the USML. Accordingly, the

export of USML defense articles and defense services is governed by the AECA and ITAR.

       10.      Airbus designed, manufactured, and sold certain products containing “defense

articles” and furnished certain “defense services,” as defined in 22 C.F.R. § 120.6 and 120.9,

respectively, which were controlled by the AECA and ITAR. Generally, these products were sold

by Airbus’s Defence & Space and Helicopters divisions. Between on or about December 1, 2011,

and continuing through on or about December 1, 2016 (“the relevant ITAR time period”), Airbus

violated U.S. law related to the sale of ITAR controlled defense articles and furnishing of defense

                                                   3
               Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 4 of 10



services by:

       a.        Paying political contributions, fees, and commissions in association with the sale

of ITAR-controlled defense articles or defense services and failing to report the same to the DDTC,

as required by 22 C.F.R. § 130; and

       b.       Failing to keep records related to the sales of ITAR-controlled defense articles or

defense services for a period of not less than five years, as required by 22 C.F.R. § 130.14.

       11.      Pursuant to the AECA, 22 U.S.C. § 2279, and the ITAR, 22 C.F.R. § 130.9, certain

Applicants (as defined in 22 C.F.R. § 130.2) applying for export licenses were required to inform

DDTC as to whether the Applicant or its Vendors (as defined in 22 C.F.R. § 130.8) had paid,

offered, or agreed to pay political contributions, fees, or commissions in connection with the sale

or transfer of a defense article or defense service. The purpose of this provision was to provide

Executive Branch oversight of the sale of U.S. military technology and prevent “improper

influence” in those sales. H.R. REP. 94-1144, 58, 1976 U.S.C.C.A.N. 1378, 1434. Under these

provisions, for defense articles or defense services valued in an amount of $500,000 or more that

are sold commercially to or for the use of the Armed Forces of a foreign country or international

organization (as defined in 22 C.F.R. § 130.3), an Applicant must report to the DDTC any payments

or agreements to pay (i) political contributions of $5,000 or more, and (ii) fees and commissions of

$100,000 or more. 22 C.F.R. § 130.1, 2.

       12.      Airbus had knowledge of its requirements of ITAR Part 130. Airbus’s willful

violations of ITAR Part 130, were the result of several factors, including: Airbus’s ongoing use of

business partners in its sales of ITAR-controlled defense articles and defense services; willful

efforts and reluctance by certain Airbus employees to prevent disclosure of the business partner

relationships and payments; Airbus structuring the compliance function as separate and siloed

                                                  4
               Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 5 of 10



from business sales, and the export compliance function, which prevented accurate ITAR

compliance; and Airbus failing to provide adequate training about ITAR Part 130 for its

employees. As a result, with respect to Part 130, Airbus willfully failed to report or under-reported

political contributions, fees, and commissions to the DDTC.

       13.       Had political contributions, commissions, and fees paid by Airbus been properly

reported to the DDTC as part of Airbus’s ITAR filings, such disclosure could have triggered

oversight by DDTC and other agencies, including in the form of a referral by DDTC to law

enforcement.

       14.       If the DDTC knew that Airbus willfully submitted applications that contained

inaccurate or incomplete ITAR Part 130 certifications, the DDTC would not have approved the

relevant license applications.

                                          Vietnam Conduct

       15.       In or around 2009 through in or around 2014, Airbus attempted to sell C-295

military aircraft to the country of Vietnam, resulting in the sale of three C-295s during this period,

all of which were subject to false ITAR Part 130 certifications. Senior Airbus executives from the

Defence & Space Division were directly involved in the Vietnam C-295 sales campaign, as well as

some involvement of executives from SMO International.

       16.       The aircraft contract between Airbus and the Vietnamese Ministry of Defense was

signed on December 17, 2013, selling three C-295s. Airbus filed an ITAR license application with

the DDTC for the transfer of the defense articles in these three C-295s to Vietnam, under license

number GC 2015-14 (approved August 26, 2014). In that application, Airbus stated that the

transaction met the requirements of 22 C.F.R. § 130.2 and asserted that Airbus and its Vendors had

not paid, offered, or agreed to pay political contributions, fees, or commissions in connection with

                                                   5
                 Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 6 of 10



the sale. The ITAR license application was signed by Airbus Export Compliance Employee 2, an

export compliance manager at the Defence & Space subsidiary in Spain.

        17.       In fact, Airbus or its Vendors had paid, offered, or agreed to pay political

contributions, fees, or commission in connection with these sale, in the amount of 6,150,226 Euros.

        18.       Organization 4 was a Hong Kong company doing business in Vietnam. Consultant 6,

Consultant 7, and Consultant 8, all foreign nationals, were the controlling partners of Organization

4. Consultant 7 had long-standing personal connections with senior Vietnamese government

officials as well as airline executives.

        19.        Organization 4 began working for Airbus in or around 2002. Organization 4

commenced work for Airbus on commercial aircraft campaigns based on an oral agreement. Later,

between October 2002 and July 2014, Airbus entered into numerous agreements with Organization 4

related to sales campaigns for Airbus commercial, defense, and helicopter products. However, in

general, most consultant agreements between Organization 4 and Airbus were entered into

retrospectively, following the success of a particular sales campaign.

        20.        Airbus’s relationship with Organization 4 was directly overseen by SMO

International, including oversight by Airbus Executive 3. Specifically, an Airbus Executive

reviewed and approved the contracts between Airbus Defence & Space and Organization 4.

Consultant 6 was at times listed among the most-frequently used business partners for SMO

International.

        21.        On December 20, 2013, after the sale of the C-295s to Vietnam was consummated,

Airbus entered into an agreement by which it agreed to pay Organization 4 a success fee, equivalent

to 6,150,226 Euros, in connection with the successful C-295 sales campaigns in Vietnam. Airbus

paid at least 2,935,541 Euros under this agreement.

                                                  6
               Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 7 of 10



                                    Tracing of Defendant Property

       22.       The proceeds of the 2013 C-295 sale to Vietnam are traced as follows:

             a. Airbus’s first date of receipt for the aircraft sale was on April 14, 2014 for 30,751,146

Euros. Airbus’s last date of receipt for the aircraft sale was on May 17, 2015 for 14,833,837 Euros.

Airbus received various interim payments between the first and last date of receipt to exceed

50,000,000 Euros in amount paid.

             b. The payments were made to an Airbus Defence & Space, Spain (“Airbus D&S

Spain”) EUR bank account.

             c. The Airbus D&S Spain EUR bank account was then swept as part of a zero balance

automatic cash pooling policy into an Airbus SE EUR pooling account. Funds from other Airbus

group entities were also paid into this pooling account.

             d. This Airbus SE EUR pooling account was then used for the redistribution of funds to

all relevant Airbus entities within the pooling agreement based upon their cash requirements at the

time. Furthermore, those funds not required by other Airbus entities were then manually transferred

into an Airbus SE EUR Master Pooling Account.

             e. From the Airbus SE EUR Master Pooling Account, excess cash was invested into a

money market fund or bonds (the “Investment Account”) or manually transferred back to the Airbus

SE EUR pooling account, should the operational need arise. The Investment Account is where a

bond worth 50,000,000 Euros that commenced on April 16, 2014 is located.

       23.       On or about February 10, 2020, Airbus liquidated the bond in question, and then

converted the proceeds of such sale from Euros into U.S. dollars. This sale and conversion yielded

the $56,471,329.88, which represents the Defendant Property.

       24.       Airbus has agreed that the Defendant Property is property which constitutes

                                                    7
               Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 8 of 10



proceeds traceable to its violation of the AECA and the ITAR, and is subject to forfeiture pursuant

to 18 U.S.C. § 981(a)(1)(C).

                                       CLAIM FOR RELIEF
                                      (18 U.S.C. § 981(a)(1)(C))

        25.       The Government re-alleges and incorporates by reference paragraphs 1 through 24

as if fully set forth herein.

        26.       Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or personal, constituting or

derived from proceeds traceable to a violation of AECA, is subject to forfeiture.

        27.       As a result, the Defendant Property is subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(C) as property which constitutes proceeds traceable to Airbus’s

violation of the AECA and the ITAR.




                                                   8
             Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 9 of 10



                                    REQUEST FOR RELIEF

       WHEREFORE, the plaintiff United States of America prays that process issue to enforce

the forfeiture of the in rem Defendant Property; that, pursuant to law, notice be provided to all

interested parties to appear and show cause why the forfeited Defendant Property be condemned as

forfeited to the United States of America; and for such other and further relief as this Court may

deem just, necessary and proper, together with the costs and disbursements of this action.




Respectfully submitted,

 JESSIE K. LIU                   ROBERT ZINK                      JAY I. BRATT
 United States Attorney          Chief, Fraud Section             Chief, Counterintelligence
    D.C. Bar No. 472845          Criminal Division                and Export Control Section
                                                                  National Security Division

 /s/ Zia Faruqui
 DAVID B. KENT                   ELINA A. RUBIN-SMITH             DAVID LIM
     D.C. Bar No. 482850         Trial Attorney                   Trial Attorney
 KAREN P.W. SEIFERT                 NY Bar No. 4677548               PA Bar No. 313851
     NY Bar No. 4742342          VANESSA SISTI                    ELIZABETH CANNON
 ZIA FARUQUI                     Deputy Chief, FCPA Unit          Deputy Chief
     D.C. Bar No. 494990            FL Bar No. 0012147               D. C. Bar No. 974755
 Assistant U.S. Attorneys        CHRISTOPHER CESTARO              Counterintelligence and
 MICHELLE A. ZAMARIN             Chief, FCPA Unit                 Export Control Section
 Deputy Chief, Fraud                D.C. Bar No. 982224           National Security Division
     D.C. Bar No 474240          Fraud Section                    U.S. Department of Justice
 GREGG MAISEL                    U.S. Department of Justice       950 Pennsylvania Avenue NW
 Chief, National Security        1400 New York Avenue NW          Suite 7700
     D.C. Bar No. 447902         Washington, D.C. 20005           Washington, D.C. 20530
 U.S. Attorney’s Office for
 the District of Columbia
 555 4th Street NW
 Washington, D.C. 20530
 202-252-7527
 Karen.seifert@usdoj.gov




                                                 9
           Case 1:20-cv-00408 Document 1 Filed 02/12/20 Page 10 of 10



                                       VERIFICATION
       I, Brent Talaga, a Special Agent with the Homeland Security Investigation, declare under

penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement agents and that everything represented herein is true and correct.


Executed on this 12th day of February 2020.



/s/ Brent Talaga
Brent Talaga
Special Agent
Homeland Security Investigation




                                               10
            Case 1:20-cv-00408 Document 1-1 Filed 02/12/20 Page 1 of 1




                               UNITED STATES DISTRICT
                           COURT FOR THE DISTRICT OF
                                     COLUMBIA
 UNITED STATES OF AMERICA               )
                                        )
                     Plaintiff,         )
               v.                       )    Civil Action No. 20-cv-408
                                        )
 $56,471,329.88 IN PROCEEDS FROM )
 THE SALE OF A BOND                     )
 BELONGING TO AIRBUS SE                 )
                                        )
                     Defendant.         )

                             WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 12th day of February, 2020, alleging that
the above defendant properties are subject to seizure and forfeiture to the United States pursuant
to 18 U.S.C. ' 981(a)(1)(C);

        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant properties,
thus bringing, within the jurisdiction of the Court, said defendant properties, more fully
described as:

$56,471,329.88 IN PROCEEDS FROM THE SALE OF A BOND BELONGING TO AIRBUS SE

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies
were served and the manner employed, unless, pursuant to Rule G(3)(c)(ii)(A) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
defendant properties are in the government's possession, custody, or control.

Dated: February 12, 2020


                                              ___________________________
                                              Clerk of the Court


                                      By:     ___________________________
                                              Deputy Clerk
                          Case 1:20-cv-00408 Document 1-2 Filed 02/12/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 5/12 DC)
I. (a) PLAINTIFFS                                                                DEFENDANTS
United States of America                                                        $56,471,329.88 IN PROCEEDS FROM THE SALE OF A
                                                                                BOND BELONGING TO AIRBUS SE


(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                         ATTORNEYS (IF KNOWN)

Zia Faruqui, Assistant U.S. Attorney                                           Nathaniel Edmonds
U.S. Attorney's Office for the District of Columbia                            Paul Hastings LLP
555 Fourth Street, N.W.                                                        875 15th Street, N.W., Washington, DC 20005
Washington, D.C. 20530                                                         202-551-1774
II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    DFT                              PTF                                     DFT
o    1 U.S. Government       o   3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                     of Business in This State
o    2 U.S. Government       o   4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal             o5 o5
       Defendant                   (Indicate Citizenship of
                                                                                                                     Place of Business in This State
                                   Parties in item III)            Citizen or Subject of a
                                                                   Foreign Country
                                                                                                o3 o3                Foreign Nation                         o6 o6
                                              IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
o    A. Antitrust        o   B. Personal Injury/                       o     C. Administrative Agency                         o     D. Temporary Restraining
                                Malpractice                                     Review                                                 Order/Preliminary
     410 Antirust                                                                                                                      Injunction
                             310 Airplane                                    151 Medicare Act
                             315 Airplane Product Liability                                                                   Any nature of suit from any category
                             320 Assault, Libel & Slander              Social Security
                                                                                                                              may be selected for this category of case
                                                                            861 HIA (1395ff)
                             330 Federal Employers Liability                                                                  assignment.
                                                                            862 Black Lung (923)
                             340 Marine
                                                                            863 DIWC/DIWW (405(g))                            *(If Antitrust, then A governs)*
                             345 Marine Product Liability
                                                                            864 SSID Title XVI
                             350 Motor Vehicle
                                                                            865 RSI (405(g))
                             355 Motor Vehicle Product Liability
                                                                       Other Statutes
                             360 Other Personal Injury
                                                                            891 Agricultural Acts
                             362 Medical Malpractice
                                                                            893 Environmental Matters
                             365 Product Liability
                                                                            890 Other Statutory Actions (If
                             367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                Involved)
                             368 Asbestos Product Liability


o    E. General Civil (Other)                                 OR             o     F. Pro Se General Civil
Real Property                         Bankruptcy                                   Forfeiture/Penalty
     210 Land Condemnation                422 Appeal 27 USC 158                         625 Drug Related Seizure of                   480 Consumer Credit
     220 Foreclosure                      423 Withdrawal 28 USC 157                         Property 21 USC 881                       490 Cable/Satellite TV
     230 Rent, Lease & Ejectment                                                        690 Other                                     850 Securities/Commodities/
     240 Torts to Land                Prisoner Petitions                                                                                  Exchange
     245 Tort Product Liability            535 Death Penalty                                                                          896 Arbitration
     290 All Other Real Property           540 Mandamus & Other                    Other Statutes                                     899 Administrative Procedure
                                           550 Civil Rights                            375 False Claims Act                               Act/Review or Appeal of
Personal Property                          555 Prison Conditions                       400 State Reapportionment                          Agency Decision
    370 Other Fraud                        560 Civil Detainee – Conditions             430 Banks & Banking                            950 Constitutionality of State
    371 Truth in Lending                       of Confinement                          450 Commerce/ICC                                   Statutes
    380 Other Personal Property                                                            Rates/etc.                                 890 Other Statutory Actions
         Damage                       Property Rights                                  460 Deportation                                    (if not administrative agency
    385 Property Damage                   820 Copyrights                               462 Naturalization                                 review or Privacy Act)
         Product Liability                830 Patent                                       Application
                                          840 Trademark                                465 Other Immigration
                                                                                           Actions
                                      Federal Tax Suits                                470 Racketeer Influenced
                                          870 Taxes (US plaintiff or
                                                                                           & Corrupt Organization
                                               defendant)
                                          871 IRS-Third Party 26 USC 7609
                             Case 1:20-cv-00408 Document 1-2 Filed 02/12/20 Page 2 of 2
o    G. Habeas Corpus/                      o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
        2255                                       Discrimination
     530 Habeas Corpus – General                   442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
     510 Motion/Vacate Sentence                        (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
     463 Habeas Corpus – Alien                         national origin,                              (if Privacy Act)                             (excluding veterans)
         Detainee                                      discrimination, disability, age,
                                                       religion, retaliation)

                                            *(If pro se, select this deck)*                 *(If pro se, select this deck)*

o    K. Labor/ERISA                         o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
        (non-employment)                              (non-employment)                                                                        Court
                                                                                                 110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
     720 Labor/Mgmt. Relations                         Act)                                      130 Miller Act                                   (if Voting Rights Act)
     740 Labor Railway Act                         443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                        440 Other Civil Rights                        150 Recovery of Overpayment
         Leave Act                                 445 Americans w/Disabilities –                    & Enforcement of
     790 Other Labor Litigation                        Employment                                    Judgment
     791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                       Other                                         of Veteran’s Benefits
                                                   448 Education                                 160 Stockholder’s Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


V. ORIGIN
o 1 Original         o 2 Remand           o 3 Remanded from o 4 Reinstated or o 5 Transferred from o 6 Multi-district o 7 Appeal to
      Proceeding           from State            Appellate Court              Reopened             another district              Litigation             District Judge
                           Court                                                                   (specify)                                            from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
18 U.S. C. § 981(a)(1)(C), and 22 U.S.C. § 2778 - Arms Export Control Act (“AECA”)

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS             DEMAND $                                       Check YES only if demanded in complaint
                                          ACTION UNDER F.R.C.P. 23                                                            YES               NO
     COMPLAINT                                                                     JURY DEMAND:

VIII. RELATED CASE(S)                     (See instruction)                                                                   If yes, please complete related case form
                                                                               YES                     NO
      IF ANY
            2/12/2020
DATE: _________________________                                                                      /s/Zia Faruqui
                                               SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
